Citation Nr: 0915896	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUES

1.  Entitlement to an effective date earlier than January 24, 
1996 for the grant of service connection for a bipolar 
disorder.

2.  Whether the Veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  In December 2008, the United 
States Court of Appeals for Veterans Claims (the Court) 
dismissed her appeal for lack of jurisdiction and found that 
the Board had not issued a final decision with respect to her 
claim.

On her VA Form 9, substantive appeal, the Veteran indicated 
that she desired a Board Hearing be held at the RO.  
Subsequently, in a document received in March 2008, the 
Veteran withdrew her request for a hearing and the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2008). 

As a final preliminary matter, the Board notes that after 
this appeal was certified to the Board in March 2008, the 
Veteran submitted additional evidence, but did not indicate 
that she waived initial RO consideration of this evidence.  
As this evidence does not have a bearing on the issue of 
entitlement to an earlier effective date, the evidence is not 
pertinent and a remand for initial review of the evidence by 
the RO is not required.  See 38 C.F.R. § 20.1304(c) (2008).

The issue of whether the Veteran is competent for VA benefits 
purposes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  An August 31, 1994, rating decision denied service 
connection for a nervous condition diagnosed as bipolar 
affective disorder, manic phase.  A September 9, 1994 letter 
from the RO notified the Veteran of this action, but she did 
not appeal.  

3.  On January 24, 1996, the Veteran requested to reopen her 
claim.  VA rating actions in December 1996 and June 1997 
denied her petition to reopen her claim.  She appealed those 
decisions.  In a July 2002 decision, the Board found that the 
Veteran had submitted new and material evidence with which to 
reopen her claim for service connection for a bipolar 
disorder.  In a separate decision in July 2003, the Board 
remanded the issue on the merits for further development.

4.  VA rating action in April 2006 established service 
connection for a bipolar disorder, manic; an effective date 
was subsequently established from January 24, 1996.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claims.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 
1996, for the grant of service connection for a bipolar 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2006 and March 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

Shortly before the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was not provided until the March 2008 
letter.  Although a fully compliant notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and she is already rated at the maximum disability 
rating for her service-connected disability.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Earlier Effective Date - Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt 
of a claim is the date on which a claim, information, or 
evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Factual Background and Analysis

The Veteran contends in her March 2007 Notice of Disagreement 
that she is entitled to an effective date corresponding to 
her date of discharge from service in 1982.  

In this case, the Veteran filed her original claim for VA 
compensation for a nervous disorder in August 1994.  An 
August 1994 rating decision denied service connection for a 
nervous condition diagnosed as bipolar affective disorder, 
manic phase.  The Veteran was notified of the decision and 
her appellate rights by correspondence dated in September 
1994.  The Veteran did not appeal that decision within the 
following 12 months and it became final.  See 38 U.S.C.A. 
§ 7105 (2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

On January 24, 1996, the RO received a communication from the 
Veteran that it construed as a petition to reopen her claim 
for service connection for a bipolar disorder.  The Board 
notes that the portion of this VA Form 21-4138 (Statement in 
Support of Claim) found in the claims file was not dated by 
the Veteran, but that RO personnel jotted a handwritten date 
of February 6, 1996 in the left margin and stamped a date of 
February 9, 1996 on an attached blank page.  However, the RO 
consistently referred to January 24, 1996 as the date on 
which it received the Veteran's petition to reopen her claim 
and the Board will not disturb this finding.

In a December 1996 rating decision, the RO found that the 
Veteran had not submitted new and material evidence to reopen 
her claim for service connection for a bipolar disorder, but 
notified the Veteran that this decision would be reconsidered 
if the Social Security Administration (SSA) submitted her 
file.  After SSA submitted the requested documents, the RO 
again denied service connection in a June 1997 rating 
decision.  The Veteran subsequently perfected her appeal of 
these decisions.

In its July 2002 decision, after a complete review of the 
claims folder, the Board found that new and material evidence 
had been submitted to reopen the Veteran's claim of 
entitlement to service connection for a bipolar disorder, 
especially her testimony at a RO hearing in February 1998.  A 
year later, in a July 2003 decision, the Board remanded the 
claim for service connection on its merits to the RO for 
additional development after the United States Court of 
Appeals for the Federal Circuit invalidated Board development 
of claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

On remand, in an April 2006 rating decision the RO granted 
service connection for bipolar disorder, manic, and awarded a 
100 percent disability rating, effective June 30, 1997.  The 
Veteran filed a Notice of Disagreement to the effective date 
and suggested her service-connected bipolar disorder should 
be effective as of January 1, 1983.  In a January 2007 rating 
decision, the RO found clear and unmistakable error in 
assigning the June 30, 1997 effective date and decided that 
service connection should be effective from the date of her 
claim to reopen, or January 24, 1996.  The Veteran 
subsequently perfected her appeal of this decision contending 
that the effective date of her claim should go back to her 
discharge from service in 1982.

Based upon the evidence of record, the Board finds that there 
is no evidence of any earlier unadjudicated formal or 
informal claims and that entitlement to an earlier effective 
date for the award of service connection for a bipolar 
disorder must be denied.  While the claims folder includes 
documentation of a number of communications from the Veteran, 
there is nothing found in the claims folder from the Veteran 
between the denial of her original claim in August 1994 and 
her January 24, 1996 statement, which the RO construed as a 
petition to reopen her claim for service connection for a 
bipolar disorder.  Therefore, the Board cannot find any 
formal or informal claim to reopen dated earlier than January 
24, 1996.  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to service connection for a bipolar disorder is 
not warranted. The evidence shows notice of the December 1996 
and June 1997 rating decisions were mailed to the veteran at 
her address of record.  The veteran is considered to have 
been adequately notified and there is no evidence of a timely 
notice of disagreement from that determination.  There have 
been no specific claims, nor is there any indication by the 
record, that the prior rating action should be revised due to 
clear and unmistakable error.  Applying the holding in Rudd 
to the facts of this case, the Board finds that the veteran 
did not timely appeal the rating actions of December 1996 and 
June 1997 and that those decisions became final. She has not 
raised the issue of CUE in that rating action.  Therefore, 
the present claim is not proper.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
January 24, 1996, for service connection for a bipolar 
disorder.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date for this service connection claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than January 24, 
1996, for an award of service connection for a bipolar 
disorder is denied.


REMAND

In regard to the Veteran's claim for competency, VCAA notice 
is not required because the United States Court of Appeals 
for Veterans Claims has explicitly held that the VCAA does 
not apply to competency cases.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  Consequently, the Board is not 
required to address the RO's efforts to comply with the VCAA 
with respect to that issue on appeal.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her affairs, including the 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (2008).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

In this case, the medical evidence includes a March 2006 VA 
mental disorders examination.  Subsequently, the Veteran also 
underwent a VA field examination in March 2007.  While the 
March 2006 and March 2007 VA examinations found that the 
Veteran was not competent to handle funds, her clinical 
psychologist, a Dr. I.M.H., a former professor at the State 
University of New York, averred that the Veteran is an 
intellectually competent person despite irrelevant intrusions 
found in her speech.  

Dr. I.M.H. noted in a March 2007 letter to a local judge that 
the Veteran was able to buy and pay for horses, arrange for 
their lodging, arrange for insurance, and draw up legal 
arrangements with ranchers who provided spaces for her 
horses.  In an April 2007 medical statement to the Social 
Security Administration, Dr. I.M.H. wrote that the Veteran 
was fully capable to manage her own funds on a month-to-month 
basis and did not need supervision to do so.  Dr. I.M.H. also 
wrote that she was explicitly referring to the Veteran's 
month to month VA disability benefits.  It apparent that Dr. 
I.M.H. was unaware of the pending VA action to appoint a 
fiduciary on the Veteran's behalf to manage the VA award that 
the Veteran had yet to receive.

According to an August 2006 letter to VA, Dr. I.M.H. treated 
the Veteran from May 2004 to December 2004 and from April 
2005 to June 2005 in hourly sessions once a week.  In this 
letter, Dr. I.M.H. related that the Veteran had voluntarily 
terminated her treatment, though Dr. I.M.H. thought the 
Veteran still needed treatment.  A September 2006 letter from 
the Veteran to a state official discloses that she had 
resumed sessions with Dr. H.  She also noted in this letter 
that she bought a home in 2004 as well as braces and a car.  

Recent medical evidence also includes June 2006 private 
treatment records from Buffalo General Hospital where the 
Veteran was admitted for a week for bipolar disorder.  The 
discharge summary noted that she had contact with the Bailey-
Kensington Counseling Center at Horizon Human Service, but 
had not been taking medicine for 10 years.  The discharge 
summary included a recommendation that the Veteran follow-up 
with the counseling center.

The Board notes that the opinions of the VA examiners finding 
the Veteran incompetent to handle her funds predated the 
information placed in the claims file by Dr. I.M.H.  The 
Board finds that more development of this issue is necessary 
before adjudication.  On remand, the AMC/RO should attempt to 
obtain the Veteran's consent to release of her treatment 
records from Dr. I.M.H. and from the Bailey-Kensington 
Counseling Center at Horizon Human Service.  If those private 
treatment records are obtained, then the AMC/RO should 
schedule the Veteran for another examination and request that 
the VA examiner review this additional information and 
provide a medical opinion as to whether the Veteran is likely 
capable of managing her financial benefits in her own best 
interests.  The opinion should specifically discuss whether 
the examiner agrees or disagrees with the opinion of Dr. 
I.M.H. that the Veteran is competent to handle her own funds.

Further, if an independent VA file regarding the Veteran's 
competency (normally a green file folder), it is to be 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for her bipolar 
disorder and whose records are not found 
in the claims folder.  Of particular 
interest are any treatment records from 
Dr. I.M.H., a clinical psychologist who 
treated the Veteran from May 2004 to the 
present, and any treatment records from 
Bailey-Kensington Counseling Center at 
Horizon Human Service.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO is to associate any VA 
folders regarding the Veteran's competency 
with the claims folders.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for an appropriate VA 
psychiatric examination for an opinion as 
to whether she has the requisite mental 
capacity to contract or to manage her 
affairs, including the disbursement of 
funds without limitation.  The Disability 
Examination Worksheet for Mental 
Disorders, revised May 1, 2007, including 
the instructions found under the heading: 
CAPACITY TO MANAGE FINANCIAL AFFAIRS are 
to be the guidelines for the examination.  
In his or her opinion, the psychiatrist or 
psychologist administering the examination 
must specifically address the reasons for 
his or her agreement or disagreement with 
the opinion of Dr. I.M.H. that the Veteran 
is competent to handle her funds.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review.  A notation 
to the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  The examiner should 
indicate whether a VA Social Work Service 
Assessment is required.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  If the need for a VA Social Work 
Service Assessment is indicated by the 
mental health examiner, one should be 
performed.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


